Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and thus claims dependent therefrom remain distinguished over all of the prior art of record and particularly Patent Publications US 2016/0249669 (Schnorr et al) and US 2011/0232343 (Mantelatto et al) by recitation of a first clarification comprising reducing the pH of the sugar cane juice to a pH of 4 or less in combination with separating chlorophyll from the sugar cane juice. The prior art of record generally teaches separation of chlorophyll from sugar cane juice at a pH in the range of about 6-7.5.  
The Examiners Amendment was made for the purpose of mitigating a 112 (b) issue regarding inconsistent terminology.

JWD
02/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778